Citation Nr: 1617073	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-37 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation from May 16, 2011, to September 28, 2015, for bilateral sensorineural hearing loss.

2.  Entitlement to an evaluation in excess of 40 percent since September 29, 2015, for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from October 1953 to October 1955.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2015.  This matter was originally on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the case in September 2015 for additional development.  Specifically, the Board directed that the Veteran should be asked to contact the audiologist who performed the June 2011 audiogram, Dr. S.B.P, and ask whether or not the speech recognitions scores reported utilized the Maryland CNC test.  The Board noted that in the alternative, the Veteran could provide VA the contact information and appropriate medical releases for the private audiologist to allow VA to seek clarification regarding the findings.  Ten days later, VA sent the Veteran a letter asking him to contact Dr. S.B.P or complete a VA Form 21-4142, Authorization to Disclose Information and VA Form 2-4142a, General Release for Medical Provider Information, so that treatment records could be obtained from Dr. S.B.P.  In response to this letter, the Veteran submitted a completed VA Form 21-4142, a completed VA Form 21-4142a for Dr. S.B.P for June 1, 2011, treatment, and four pages of medical evidence from Northwest ENT.  

As the Veteran has provided VA with the contact information and appropriate medical release to allow VA to seek clarification from Dr. S.B.P regarding whether the speech recognition scores reported in June 2011 utilized the Maryland CNC test, additional development is warranted.

In addition, on private audiological assessment provided by the Veteran in September 2015, the average of the pure tones between 1000-4000 Hz was 67.5 decibels for the right ear and 72.5 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 64 percent in the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of VII for both ears.  Level VII hearing acuity in both ears equates to a 40 percent evaluation.  38 C.F.R. § 4.85, Table VII.

Although the September 2015 private audiological examination shows a definite deterioration in the Veteran's hearing acuity, the assessment does not provide enough information to determine the effects of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  Efforts should be taken to clarify whether the speech recognition scores reported on the June 2011 audiological report utilized the Maryland CNC test.  If so, the audiologist who performed the audiogram in June 2011, Dr. S.B.P, should be asked to provide the speech discrimination scores corresponding to each of the audiograms.       

3.  The Veteran should be afforded a VA audiological examination.  The examiner is to be provided access to Virtual VA, and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating hearing impairment, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

4.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




